                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GEORGE J. LUCAS, IV                        :     CIVIL ACTION
                                           :
      v.                                   :
                                           :
NANCY BERRYHILL, Acting                    :
Commissioner of Social Security            :     NO. 18-1755

                                       ORDER

      NOW, this 10th day of December, 2018, upon consideration of the Plaintiff=s

Statement of Issues and Brief in Support of Request for Review (Document No. 13), the

defendant=s response, the Report and Recommendation of United States Magistrate

Judge Thomas J. Rueter (Document No. 16), and no objections to the Report and

Recommendation having been filed, and after a thorough and independent review of the

record, it is ORDERED as follows:

      1.     The Report and Recommendation is APPROVED and ADOPTED; and

      2.     The plaintiff=s Request for Review is DENIED.




                                                 /s/TIMOTHY J. SAVAGE
